DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 2/22/2022. Claims 1-20 has been examined and are pending.

Examiner’s Note
Applicant is advised that this application has been assigned to a new examiner.  Examiner has thoroughly examined the record, prosecution history, read the recent Non-Final Office Action mailed 11/22/2021 and considered all Amendments and Remarks submitted.


Response to Amendment
The amendment filed on 2/22/2022 cancelled claim 21-22.  No new claims are added. Claim 1-3, 5, 9-11, 13, and 18-20 has been amended.  Therefore, claims 1-20 are pending and addressed below.                




Response to Arguments
Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that Peters reference is now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to Peters’ disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-8, 10-17, and 19-20 dependent from independent claim 1, 9, and 18 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 9-10, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), further in view of Peters et al. (hereinafter, Peters, US 2002/0156677). 
Claim 1, 9, 18:
Hunter discloses a method performed by one or more computers, and a system, comprising, 
one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, (see Hunter [0495] perform one or more operations comprising:
broadcasting, by a broadcast device, a wireless broadcast signal ([0101 Wireless identity transmitters may be configured to broadcast the various short-range wireless signals in particular sequences, patterns, manners, durations, or manifestations Such that proximity broadcast receivers may convert the signals into data in a manner similar to how RF signals (e.g., Bluetooth R LE signals)….]);
receiving, by a broadcast device, probing data from one or more terminal devices that received the wireless broadcast signal, the probing data comprising terminal identifier data that includes one or more MAC addresses of the one or more terminal devices, respectively ([0057, In various embodiments, broadcast messages may include other identifying information, such as Bluetooth R MAC addresses and nonces or counters, which may also be encrypted, 0144, may indicate when the wireless identity transmitter should generate new identifiers to broadcast (e.g., an interval for generating a new rolling identifier or Bluetooth R MAC address identifier),                       0168 If the proximity broadcast receiver receives abroad cast message (i.e., determination block 702=“Yes”), in block 704 the proximity broadcast receiver may generate a sighting message based on information from the received broadcast message and other associated data. In particular, the sighting message may include an identifier specific to the wireless identity transmitter that transmitted the received broadcast message. Such as a rolling identifier (i.e., an encoded device identifier), MAC address, or other unique code that may be used to identify the particular wireless identity transmitter, see also, Hunter [0117] and FIG. 2 which discusses broadcast devices, TIDs (terminal IDs), proximity broadcasting etc. via “Such terminals 124 may allow users, such as parents, police, fire, medical attendants, and other authorized authorities to register devices (e.g., wireless identity transmitters 110), access tracking records on the central servers 120, and/or to request that the central server 120 initiate a search for a particular wireless identity transmitter 110. In an embodiment, users may use such terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., smartphones configured to execute client software associated with the central server), and/or identity transceivers (not shown), such as by accessing web portals and/or user accounts associated with the central server 120. Similarly, third-parties, such as merchants, may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., stationary receivers configured to execute client software and relay broadcast to the central server),]);
uploading, by the broadcast device, the probing data to a server;
(see Hunter [0117] and FIG. 2 which discusses broadcast devices, TIDs (terminal IDs), proximity broadcasting etc. via “third-parties, such as merchants, may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138 (e.g., stationary receivers configured to execute client software and relay broadcast to the central server), and/or identity transceivers (not shown)“).

However, Hunter does not disclose
receiving, by the broadcast device and from the server, discount information corresponding subsequent to the server, resolving based on the one or more MAC addresses, (a) a quantity of the one or more terminal devices is greater than a pre-stored number of MAC addresses; and
broadcasting, by the broadcast device, the discount t information.

While Hunter teaches the terminal data comprises one or more MAC address of the terminal/device [0057, 0144], Moldavsky further teaches obtaining and storing identifiers of the mobile device ([0081, For example, the transceiver may maintain a cache (e.g., configured as a circular buffer or other data structure) in which are stored identifiers for mobile devices discovered during previous iterations.  The length of time the such information may be stored in the cache may be determined on the basis of time, number of discovered devices, size of the cache and/or other parameters or combinations thereof, FIG. 8…” [0082] The result of this first stage 68 of process 60 is a list 70 ‘(resolved quantity)/ [filtered] ‘of discovered mobile devices [quantity] in proximity to the transceiver. .. 
[0036]… When the mobile device 10 passes within a relatively short distance (illustrated by boundary line 16), e.g., an area of approximately 10-150 meters radius, 
of the transceiver, the mobile device receives the broadcast and the close proximity notification application running on the mobile device stores the MAC address
..[0039]..the use of a short-range wireless transceiver 14 ensures that any mobile device that transmits information to the application server 20 must be located within close proximity to the location at which the transceiver is deployed. The potential customer (i.e., the user of mobile device 12) is literally at the doorstep of the retailer or service provider. ..When the application server 20 receives the identifying information of transceiver 14, information that is highly relevant to the user of the mobile device (because of that user's proximity to the retail or service establishment associated with transceiver 14) can be determined”).

Peters, an analogous prior art, teaches displaying advertising messages and promotion information based on group data collected from mobile devices carried by the users, (Fig. 2, item S2, S4, Abstract, The collected data pertaining to a group of individuals who are present near the display device, is processed and used to select appropriate advertisements that would most likely interest that group of individuals, 0024, the group data can be collected from any wireless communication devices carried on or by individuals, such as PDAs, mobile phones, two-way pagers, RFID tags, etc., 0009 By selecting and displaying advertisements that would be most interesting to those individuals who are actually present near the electronic display device using information obtained from PDAs or other communication devices carried by those individuals, 0014, All this information collectable or collected from the nearby PDAs 20 is herein referred to as "group data." In addition, the group data may include a number of individuals/PDAs that are present near the electronic display device 10 at a given time, 0015, In another embodiment, the group data can be collected based on, or augmented by, information stored in passively tagged (radio, infrared, optical, etc.) items carried on or by individuals. ….The RFID tagged information can be used to suggest the preferences (e.g., product preferences, brand preferences, etc.) of individuals independent of or in conjunction with any information provided by the PDA, mobile phone or other wireless communication device, 0016, The data collector 14 gathers the group data from the PDA interface 16 and/or RFID tag reader and may organize the group data according to predetermined categories. The advertisement selector 12 receives the organized group data from the data collector 14 and selects advertisements to be displayed based on the group data. The advertisement selector 12 may select one or more advertisements from a list of advertisements stored in the advertisement database 18 or other location according to predetermined criteria set by the advertisers and/or the ad deliverer]).

The combined teachings of Hunter, Moldavsky and Perets do read on “resolving…a quantity of the one or more terminal devices is greater than a pre-stored number of MAC addresses” and “broadcasting…. the discount information”.

Therefore, from the teaching of Moldavsky, and Peters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the proximity marketing system of Hunter to include the above claim elements as taught by Moldavsky and Peters in order to provide relevant ads to users.


Claims 2, 10, 19:
The Combination of Hunter and Moldavsky do not disclose
resolving that the quantity of the one or more terminal devices is greater than the pre-stored number of MAC addresses comprises:
matching, by the server, an information pushing condition with the quantity of the one or more terminal devices.
Peters teaches ([0016, For example, a particular advertiser, e.g., Ford Company, may
have an agreement with the ad deliverer that their advertisements (e.g., Ford truck ads) are to be displayed only if the collected group data indicates that a majority of individuals in the particular public place are male and have purchased sports equipment. Then, according to this agreement, if the currently collected group data indicates that such criteria have been satisfied, the advertisement selector 12 selects the truck advertisement of Ford and displays it on the electronic display device 10, 0019, In Step S4, appropriate advertisement(s) to be displayed on the electronic display device 10 are selected from a group of pre-stored advertisements based on the
collected group data according to predetermined criteria such as advertising criteria set by advertisers and/or ad deliverers. Once the advertisement(s) that are appropriate
for the individuals who are present near the display device 10 are selected, the selected advertisement(s) are transmitted to the display device 10]).


Therefore, from the teaching of Peters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the proximity marketing system of Hunter in view of Moldavsky to include the above claim elements as taught by Peters in order to throttle promotion.

Claims 5, 13:
Hunter discloses, 
wherein the broadcast device is bound to a user account, and the method further comprises:
when receiving, by the broadcast device, the discount information pushing, by the server, the discount information to the user account bound to the broadcast device.
(see Hunter [0101, 0102] …which discusses broadcasting coupons [discounts] to customers
[0374]…” the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store”).

Claim 17:
Hunter discloses
receiving device data reported by the broadcast device; determining, based on the device data, whether the broadcast device has a security risk; 
(see Hunter [0255] which discloses management of devices to deal with privacy [security] concerns via “[0255] Due to privacy concerns regarding unintended tracking of devices described above, the wireless identity transmitter may obscure information within the transmitted messages through obfuscation measures (e.g., encryption or pseudo-random data generation) known only to the central server and wireless identity transmitter. In an embodiment, the wireless identity transmitter may maintain a clock or timer mechanism that is represented by a nonce or counter value and that may begin once the device is operational (e.g., activated through the insertion of a battery). The clock may be relatively low-quality and therefore may drift unlike more accurate clocks, such as in the central server (e.g., clocks calibrated by periodic atomic clock readings). The counter or nonce may be a non-repeating number generated by the wireless identity transmitter, and may be changed each time wireless identity transmitter encodes its identifier for broadcasting, such as once every hour or even once every broadcast message“).
in response to determining that the broadcast device has a security risk, unbinding a binding relationship between the broadcast device and a user account.
(see Hunter [0255] which discloses management of devices to deal with privacy [security] concerns and unbinding [obfuscation measures] via “[0255] Due to privacy concerns regarding unintended tracking of devices described above, the wireless identity transmitter may obscure information within the transmitted messages through obfuscation measures (e.g., encryption or pseudo-random data generation) known only to the central server and wireless identity transmitter. In an embodiment, the wireless identity transmitter may maintain a clock or timer mechanism that is represented by a nonce or counter value and that may begin once the device is operational (e.g., activated through the insertion of a battery). The clock may be relatively low-quality and therefore may drift unlike more accurate clocks, such as in the central server (e.g., clocks calibrated by periodic atomic clock readings). The counter or nonce may be a non-repeating number generated by the wireless identity transmitter, and may be changed each time wireless identity transmitter encodes its identifier for broadcasting, such as once every hour or even once every broadcast message“).

Claims 3, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), further in view of Peters et al. (hereinafter, Peters, US 2002/0156677), and further in view of Joseph (US 20180174189),

Claims 3, 11, 20:
The Combination of Hunter and Moldavsky and Peters do not disclose wherein
the information pushing condition includes first-type discount information.
Joseph teaches
 (see [0087, 0089] …”[0087]… the hot zone generation circuitry 214 implements one or more process threads and algorithms to receive mobile terminal locations, to determine if those locations are associated with any recently received locations, to filter received locations based on a density of consumers and/or a velocity of those consumers, to identify locations where more than a threshold number of consumers are detected within a geographic region identified as comprising a plurality of merchant devices. 
[0089…the application circuitry 216 may generate a notification or other electronic marketing communication to the mobile terminal upon being notified that the mobile terminal is located within the hot zone. This electronic marketing communication may include a promotion associated with a particular merchant located within the hot zone (e.g., a discount at a concession stand), a promotion associated with a hot zone type (e.g., a discount associated with an album by a musician performing at a merchant within the hot zone),   “).
Therefore, from the teaching of Joseph, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed appliaction to modify the proximity marketing system of Hunter in view of Moldavsky and Peters to include the above claim elements as taught by Joseph in order to throttle discounts.



Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), further in view of Peters et al. (hereinafter, Peters, US 2002/0156677), further in view of Joseph (US 20180174189), and further in view of Jokinen et al. (US 20020095333). 

Claims 4, 12:
The Combination of Hunter, Moldavsky, and Peters and Joseph do not disclose
the broadcast device is bound to a user account; 
a discount policy of the first-type discount information is related to a category of an object to which the user account belongs.
Jokinen teaches
the broadcast device is bound to a user account; 
(see Jokinen  [0050]…which relationship [boundd] between broadcast device and user account [registered user] via “As an example, a merchant Pizza Shop broadcasts electronic coupons to users of mobile terminals 20 who are at or near the retail establishment of the Pizza Shop at 5 p.m. At least some of these users have previously registered with Pizza Shop to receive advertisements at their mobile terminals when on the premises of Pizza Shop. Pizza Shop decides to offer a promotional discount to a target audience that includes all registered users within 500 meters of its premises
a discount policy of the first-type discount information is related to a category of an object to which the user account belongs.
(see Jokinen  [0050]…which discusses user category and type of discount via “As an example, a merchant Pizza Shop broadcasts electronic coupons to users of mobile terminals 20 who are at or near the retail establishment of the Pizza Shop at 5 p.m. At least some of these users have previously registered with Pizza Shop to receive advertisements at their mobile terminals when on the premises of Pizza Shop. Pizza Shop decides to offer a promotional discount to a target audience that includes all registered users within 500 meters of its premises (a context-of-use restriction), and all registered users of restaurant services who are members of mobile network 30 (a user preference”… “…”if there are 1000 current users, the 1000 users will each be sent an electronic coupon for $1 off any pizza order from Pizza Shop until 8 p.m. If there are only 100 current users, then the 100 users will each be sent an electronic coupon for $10 off any pizza order from Pizza Shop until 8 p.m“).
Therefore, from the teaching of Jokinen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the proximity marketing system of Hunter in view of Moldavsky and Peters and Joseph to include the above claim elements as taught by Jokinen in order to set conditions on the number of terminals and to manage the discounts effectively.



Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), further in view of Peters et al. (hereinafter, Peters, US 2002/0156677), and further in view of Corner (US 20130191199). 
Claims 6, 14:
Hunter discloses
in response to determining that a payment request is processed, wherein the payment request comprises a user account that is bound to the broadcast device and is a payee, sending, by the server, a payment result to the broadcast device;
(see Hunter [0189] which discusses payment to the merchant payee as the broadcaster via “a merchant's proximity broadcast receiver engaged in a business transaction (e.g., a point-of-sale device with an embedded proximity broadcast receiver) may transmit a sighting message including information broadcast by a proximate user's wireless identity transmitter. The resulting return message may include confirmation that the identities of the registered user of the wireless identity transmitter and the user match (i.e., the in-store person matches the user indicated in the central server as relating to the wireless identity transmitter). Additionally, if the identities are the same, the return message may include additional information to assist in the transactions, such as payment information, credit card numbers, or contact information for follow-up communications”).
broadcasting, by the broadcast device, the payment result;
(see Hunter [0189] which discusses payment to the merchant payee as the broadcaster via “a merchant's proximity broadcast receiver engaged in a business transaction (e.g., a point-of-sale device with an embedded proximity broadcast receiver) may transmit a sighting message including information broadcast by a proximate user's wireless identity transmitter. The resulting return message may include confirmation that the identities of the registered user of the wireless identity transmitter and the user match (i.e., the in-store person matches the user indicated in the central server as relating to the wireless identity transmitter). Additionally, if the identities are the same, the return message may include additional information to assist in the transactions, such as payment information, credit card numbers, or contact information for follow-up communications”).

The Combination of Hunter, Moldavsky and Peters do not disclose
in response to determining that the payment request is not processed, wherein the payment request comprises the user account that is bound to the broadcast device and is the payee, pushing, by the server, second-type discount information of a time period different from a current time period to the broadcast device; 
broadcasting, by the broadcast device, the second-type discount information.
Corner teaches
in response to determining that the payment request is not processed, wherein the payment request comprises the user account that is bound to the broadcast device and is the payee, pushing, by the server, second-type discount information of a time period different from a current time period to the broadcast device; 
(see Corner [0088] and FIG. 7J which discloses second and third type discounts at different time periods and when a first discount has not been processed)
broadcasting, by the broadcast device, the second-type discount information.
(see Corner [0088] and FIG. 7J which discloses 2nd, 3rd, etc. discounts at different time periods and when a first discount has not been processed)
Therefore, from the teaching of Corner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the proximity marketing system of Hunter, in view of Moldavsky and Peters to include the above claim elements as taught by Corner in order to broadcast 2nd type of discounts to users and in different timeframes.

Claims 7, 15:
Hunter discloses
in response to determining that a payment request is processed, wherein the payment request comprises a user account that is bound to the broadcast device and is a payee, obtaining, by the server, historical payment data of a payer of the payment request;
(see Hunter [0374] which discloses historical purchase data and customer frequency through rewards account and propensity to buy via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits or deals than if no prior interactions existed between the parties“).
determining, by the server, that the historical payment data matches a first discount condition for frequent customers;
(see Hunter [0374] which discloses historical purchase data and 1st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “).
The Combination of Hunter, Moldavsky and Peters do not disclose
in response, pushing, by the server to the broadcast device, third-type discount information corresponding to the first discount condition for frequent customers; 
broadcasting, by the broadcast device, the third-type discount information.
Corner teaches
in response, pushing, by the server to the broadcast device, third-type discount information corresponding to the first discount condition for frequent customers; 
(see Corner [0088] and FIG. 7J which discloses second and third type discounts at different time periods and when a first discount has not been processed)
broadcasting, by the broadcast device, the third-type discount information.
(see Corner [0088] and FIG. 7J which discloses 2nd, 3rd, etc discounts at different time periods and when a first discount has not been processed)
Therefore, from the teaching of Corner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the proximity marketing system of Hunter in view of Moldavsky and Peters to include the above claim elements as taught by Corner in order to broadcast 3rd type of discounts to users and in different timeframes to benefit loyal customers.


Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20130297422) in view of Moldavsky et al. (US 20130210461), further in view of Peters et al. (hereinafter, Peters, US 2002/0156677), and further in view of Priebatsch (US 20170193543). 
Claims 8, 16:
Hunter discloses 
obtaining, by the server, historical payment data of the payer based on the account information;
(see Hunter [0374] which discloses historical purchase data and 1st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “).
determining, by the server, that the historical payment data matches a second discount condition for frequent customers;
(see Hunter [0374] which discloses historical purchase data and 1st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “).
in response, pushing, by the server, fourth-type discount information corresponding to the second discount condition for frequent customers to a broadcast device, wherein the broadcast device is bound to a payee account specified by the payment graphic code; 
(see Hunter [0374] which discloses historical purchase data and 1st, 2nd , etc. benefits via “the central server may identify a particular coupon based on stored information that indicates the customer associated with the wireless identity transmitter has a loyalty rewards account or other previous purchase history with the retail store. Based on prior interactions of activities between the customer and the registered service (e.g., merchant), the central server may identify more beneficial marketing information, such as promotional offers with higher benefits “..
[0462] ...” the advertising server may determine whether the transmitted marketing information was acted upon by customers and whether additional compensation may be distributed to the central server and/or host that participated in the transmission of the marketing information. … the advertising server may make this determination based on comparing identifiers of marketing information transmitted (e.g., serial codes of coupons transmitted to customer's smartphones) to identifiers of marketing information indicated in the received subsequent transaction data (e.g., serial codes of claimed coupons) “).

The Combination of Hunter, Moldavsky and Peters do not disclose
broadcasting, by the broadcast device, the fourth-type discount information.
receiving, by the server, account information of a payer that is sent by a client of the payer after the client of the payer scans a payment graphic code;
Corner teaches
broadcasting, by the broadcast device, the fourth-type discount information.
(see Corner [0088] and FIG. 7J which discloses 2nd, 3rd, etc discounts at different time periods).
Therefore, from the teaching of Corner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the proximity marketing system of Hunter in view of Moldavsky and Joseph to include the above claim elements as taught by Corner in order to broadcast 4th type of discounts to users and in different timeframes.

Priebatsch teaches
receiving, by the server, account information of a payer that is sent by a client of the payer after the client of the payer scans a payment graphic code;
(see Priebatsch [0026] which discloses payer scanning of graphic codes via “A transaction may be initiated by the consumer by providing or communicating to the merchant a consumer identifier, code, or token assigned by the transaction system to the consumer, for example, remotely via a merchant or payment app, or in person via the display of a QR code to be optically scanned by the merchant POS system“).
Therefore, from the teaching of Priebatsch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify the proximity marketing system of Hunter in view of Moldavsky, and Peters to include the above claim elements as taught by Priebatsch in order to allow users to scan discount codes.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moldavsky et al (US 2014/0342760) teaches location-dependent provision of information to a mobile device (e.g., a mobile phone, Smartphone, tablet computer system or similar device). The information may be any information related to and broadcast by an entity, Such as a service provider (e.g., a retail store). In one embodiment, as a user of a mobile device comes into proximity of a retail store, promotion information of the retail store is displayed on the user's mobile device. The display may involve the transmission of the promotion information to the mobile device, or may involve the transmission of instructions to display promotion information previously stored on or accessible to the mobile device.
Register et al.  (US 2003/021695) teaches in-store media broadcasting, and particularly to a System for broadcasting and a method of doing business to provide customizable media broadcasts, namely music and advertisements, to a business location through the use of one or more client player devices Stored in a remote location that communicate with a central Server to receive a play list and advertisements.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681